COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Alexandria Marrujo and Allied Stone, Inc. v. Wisenbaker
                            Builder Services, Inc.

Appellate case number:      01-19-00056-CV

Trial court case number:    2018-54748

Trial court:                295th District Court of Harris County

        This Court’s April 9, 2019 Order of Abatement had abated and remanded this case
for the district court to rule on appellants’ “Motion for Issuance of Findings on its Motion
to Dismiss and Request for Rulings on Objections,” including the findings of fact required
by Section 27.007(a). See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.007(a) (West 2014).
On June 4, 2019, the district clerk filed a third supplemental clerk’s record including the
trial court’s findings of fact and conclusions of law, required by Texas Civil Practice
Remedies Code § 27.007(a), and the order on appellants’ objections, both signed on May
24, 2019. Because the reporter’s record was already filed on February 6, 2019, the
appellate records are complete.


       Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket. Appellants’ brief is ORDERED to be filed within
30 days of the date of this order. See TEX. R. APP. P. 2, 38.6(a)(1).


       It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley______
                    Acting individually  Acting for the Court
Date: ___June 6, 2019____